DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 6/3/2020 is acknowledged and has been considered.

Drawings
The drawings submitted 6/3/2020 are acknowledged and acceptable.

Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10 at line 7, the “to” should be removed after the “into”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant’s first and second removeable device do not appear to be positively recited in the claims and referencing additional components either interfacing with or components of the removeable devices is indefinite.   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jones et al. (U.S. Patent Application Publication 2017/0081028).

In regards to claim 1, Jones et al (henceforth referred to as Jones) disclose a drone for replacing a removeable device comprising:
a drone body with at least three lift-generating rotors spaced apart from the drone body and operating in concert that provide lift sufficient to propel the drone in at least six directions.  Jones teaches a drone with multiple rotors (see figure 1);
a first bay attached to the drone body, the first bay comprising a first mounting mechanism to dismount a first removeable device from a device receptacle and to securely stow the first removeable device.  Jones teaches a cargo compartment having two “bays” holding a cargo component as depicted in figure 1; and
a second bay attached to the drone body comprising a second mounting mechanism to stow a second removeable device and to mount the second removeable device on the device receptacle.  Jones teaches a cargo compartment having two “bays” holding a cargo component as depicted in figure 1.

In regards to claim 14, Jones discloses a drone for replacing a removeable device comprising:
a first bay attached to an underside of a drone body, the first bay comprising a first mounting mechanism to dismount or mount a first removeable device from a device receptacle and to securely stow the first removeable device (see figure 1);
a second bay attached to the underside of the drone body, the second bay comprising a second mounting mechanism to dismount or mount a second removeable device from the device receptacle and to securely stow the first removeable device (see figure 1);
at least three lift-generating rotors mounted on arms extending from the drone body and operating in concert that provide lift sufficient to propel the drone in at least six directions.  The drone of Jones includes at least 6 rotors capable of performing as claimed;
a wireless transceiver configured to communicate with a ground station; and
a controller that controls a state of the first mounting mechanism, a state of the second mounting mechanism and a speed of rotation of the at least three lift-generating rotors in response to commands received at the wireless transceiver.  Jones teaches transceivers communicating with a ground station (par. 21) and control of the rotor speed.

In regards to claim 15, Jones discloses that the first mounting mechanism and the second mounting mechanism are different instances of the same mechanism.  Jones teaches that the drone system is capable of functioning in the manner claimed.

In regards to claim 16, Jones discloses that the at least three lift-generating rotors provide lift sufficient to propel the drone in at least six directions in a condition where the first removeable device and the second removeable device are stowed.  The multiple rotors of the Jones device are capable of propelling the drone in at least 6 directions while the cargo is stowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. Patent Application Publication 2017/0081028) in view of Kimchi et al. (U.S. Patent Application Publication 2015/0120094.

In regards to claim 2, Jones fails to disclose that the first mounting mechanism of the first bay comprises: an electromagnet positioned to interface with a locking pin in the first removeable device.  However, Jones teaches a disconnection device and Kimchi et al (henceforth referred to as Kimchi) teaches a cargo release mechanism in/on a UAV delivery vehicle that includes electromagnetic release pins (par. 63) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize a electromagnetic release pin in/on the device of Jones as taught by Kimchi, to allow for a controlled reliable release means;
wherein the locking pin of the first removeable device is biased away from the electromagnet and the locking pin moves toward the electromagnet if the electromagnet is in an energized state.  The electromagnetic pin of Jones as modified is biased away from when deenergized.

In regards to claim 3, Jones as modified discloses that the electromagnet is a first electromagnet, the locking pin is a first locking pin and the first bay further comprises:
a second electromagnet positioned to oppose the first electromagnet and positioned to interface with a second locking pin in the first removeable device, wherein the second locking pin of the first removeable device is biased away from the second electromagnet and the second locking pin moves toward the second electromagnet if the second electromagnet is in an energized state.  As modified, the releasing mechanism of Jones includes two “bays” and two locking pins with two electromagnetic pins.

In regards to claim 4, Jones as modified discloses that the first and second locking pins are components of a portable mount of the first removeable device.  The locking pins are incorporated into the portable mount.

In regards to claim 5, Jones as modified by Kimchi discloses that the portable mount comprises biasing springs that bias the first locking pin and the second locking pin away from the first electromagnet and the second electromagnet (see par. 63).


In regards to claim 11, Jones discloses that the at least three lift-generating rotors of the drone body provide sufficient lift to enable the drone to move in the at least six directions while stowing the first removeable device in the first bay and the second removeable device in the second bay concurrently.  The rotors of the Jones drone allow movement in multiple directions including at least 6 while carrying the cargo.

In regards to claim 12, Jones does not disclose that the first removeable device is a first anemometer and the second removeable device is a second anemometer.  However, the first and second removeable device are not positively claimed.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. Patent Application Publication 2017/0081028) in view of Buchmueller et al. (U.S. Patent 9,688,404).

In regards to claim 17, Jones fails to disclose a camera that captures a live image from a vantage point of the drone to the ground station via the wireless transceiver of the drone.  However, Buchmueller et al (henceforth referred to as Buchmueller) teaches a drone system that includes a camera that transmits from the vantage point of the drone (item 104 of Buchmueller) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a camera as taught by Buchmueller in/on the drone of Jones, to provide a view from the drone’s vantage point.

Allowable Subject Matter
Claims 6-10 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 18-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 6, the closest prior art fails to teach or make obvious, including all the limitations of claim 6, the base claim, and any intervening claims, that the portable mount of the first removable device comprises a cavity shaped to receive the base unit.  With respect to claim 10, the closest prior art fails to teach or make obvious, including all the limitations of claim 10, the base claim, and any intervening claims, to spin the first removeable device in a direction that unscrews the removeable device and the second mounting mechanism of the second bay comprises a second motor configured to spin the removeable device in a direction that screws the second removeable device into the receptacle.  With respect to claim 13, the closest prior art fails to teach or make obvious, including all the limitations of claim 13, the base claim, and any intervening claims, that the device receptacle is positioned in the top region of a wind turbine.  With respect to claim 18, the closest prior art fails to teach or make obvious, including all the limitations of claim 18, dismounting, with a first mounting mechanism of the first bay, the first removeable device from the first device receptacle, stowing, with the first mounting mechanism of the first bay, the first removeable device in the first bay of the drone, mounting, with a second mounting mechanism of the second bay, the second removeable device in the first device receptacle or a second device receptacle.

Summary/Conclusion
Claims 1-17 are rejected and claims 18-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641